Holcomb, C. J.
(dissenting)—I dissent. This case presents solely a question of statutory construction, namely: Whether or not the provisions of §§ 4998 to 5013, Rem Code, which are referred to as the “ferry law,” have been repealed by chapter 117 of the Laws of 1911, p. 538, known as the “public service commission law.”
The contention is made that the ferry law is a special act and, therefore, is not repealed by the public service commission law, a general enactment.
In construing a law to determine whether or not it is special, that is, whether it applies to particular or whether to all persons or things of a class, it becomes necessary to deal in relative terms. No matter how restricted may appear the scope of the persons or things dealt with in a law under one set of circumstances, they perhaps constitute all of the larger class as it actually existed under changed surroundings. To determine whether the subject-matter of the law constitutes all of the class, or only individual or particular persons or things of a class, it is necessary to consider it in the light of the circumstances and conditions existing as of the time of the enactment of the statute in question. This is in conformity with the general trend of decisions by the courts on the subject.
“They [statutes] are to be read in the light of attendant conditions and the state of the law existent at the time of their enactment.” In re Bergeron, 220 Mass. 472, 107 N. E. 1007.
“All will concede that in construing the Act of 1862 we are to look at the state of things then existing, and in the light then appearing seek for the purposes and objects of Congress in using the language it did.” Platt v. Union Pac. R. R. Co., 99 U. S. 48, 25 Law Ed. 424, 428.
“But courts, in construing a statute, may with propriety recur to the history of the times when it was *299passed, and this is frequently necessary, in order to ascertain the reason as well as the meaning of the particular provisions in it.” United States v. Union Pac. R. R. Co., 91 U. S. 72, 23 Law Ed. 224, 228.
To the same effect see St. John’s Military Academy v. Edwards, 143 Wis. 551, 128 N. W. 113, 139 Am. St. 1123; Bloomer v. Todd, 3 Wash. Terr. 599, 612, 19 Pac. 135. So here, in determining whether the ferry law, passed in 1854, is a special enactment or a general one, we must bear in mind the surrounding circumstances as of the time of its enactment. At that time, it is certain that few of the public utilities now enumerated as the subjects of the public service commission law were in existence in the then territory. In fact, it becomes almost conclusive, as one ponders the thought, that men were not dependent upon public utilities throughout the territorial limits as they are today, with the exception of possibly one—ferries. Moreover, because of the lack of bridges, to the people of the territory ferries were of greater importance than 'they are at the present time. These are things which we may judicially notice. McAdam v. Benson Logging & Lumbering Co., 57 Wash. 407, 107 Pac. 187; Wentworth v. McDonald, 78 Wash. 546, 139 Pac. 503. When the legislature enacted the ferry law it legislated upon almost the whole field of public utilities as then existing. Viewed in this light, I am unable to say that §§ 4998 to 5013, Rem. Code, being the ferry law, related to particular persons or things of a class within the definition of a special act. It therefore stands today as a general enactment, even though, read in the light of present-day conditions, it deals with a subject of very limited scope.
When the legislature, in 1911, enacted chapter 117, being “An act relating to public service properties and utilities, providing for the regulation of the same, *300fixing penalties for the violation thereof, making appropriation and repealing certain acts,” with a saving clause as to the effect of the act upon municipalities, it legislated upon the entire subject as then existing, as the territorial legislature had in 1854 when it passed the ferry law (Laws of 1854, p. 353). Moreover, by the terms defined and used in the public service commission law, it renders itself repugnant to the ferry law. It defines the term “common carrier,” as used in the act, to include “all . . . steamboat companies . . . owning, operating, managing or controlling any such agency for public use in the conveyance of persons or property for hire within this state,” and defines “steamboat company,” as in the act employed, to include “every corporation, company, association, joint stock association, partnership and person, their lessees, trustees or receivers appointed by any court whatsoever, owning, controlling, leasing, operating or managing any vessel over and upon the waters of this state.” The term “vessel,” when used in the act, is defined to include “every species of water craft, by whatsoever power operated, for the public use in the conveyance of persons or property for hire over and upon the waters within this state (excepting rowboats and sailing boats under twenty gross tons burden, open steam launches of five tons gross and under, and vessels under five gross tons propelled by gas, fluid, naptha' or electric motors). ” It is manifest, by the foregoing enactments, that the intention of the legislature, when passing the public utilities act, was to embrace public carriers upon navigable waters of every, kind. In modern terms, terxrts which we can conceive had not been popularly used at the time of enacting the earlier act, it legislated upon the same subject and by implication repealed the former act.
*301“As a general rule, the enactment ... of statutes manifestly designed to embrace an entire subject of legislation, operates to repeal former acts dealing with the same subject, although there is no repealing clause to that effect. The application of the rule is not dependent on the inconsistency or repugnancy of the new legislation and the old; for the old legislation will be impliedly repealed by the new even though there is no repugnancy between them.” 25 R. C. L. 924, 925.
Chapter 117 of the Laws of 1911 manifestly is designed to embrace the entire subject of public utilities, and the intention of the legislature to repeal the former act is clearly implied.
Respondents suggest that, while three prior acts are expressly repealed in the public service commission law, the ferry law is not, and contend therefrom that it was not the intent of the legislature to repeal the latter act. The acts expressly repealed were of recent date and embraced piecemeal legislation on utilities then more prominently before the public, and I can only conclude that the failure to expressly repeal the act of 1854 was an inadvertence.
Certain sections of the old ferry act are clearly repugnant to the general public utilities law, but they can easily be eliminated and leave the ferries subject to the public utilities law as a harmonious whole.
The peremptory writ should be granted.